--------------------------------------------------------------------------------

Exhibit 10.1


 
GRAPHIC [boa.jpg]




AMENDMENT NO. 1 TO CREDIT AGREEMENT


This Amendment No. 1 to Credit Agreement (this “Amendment”) is entered into on
May 14, 2008 to be effective as of March 14, 2008, is between Bank of America,
N.A. as Administrative Agent, Swing Line Lender, L/C Issuer and sole Lender
(“Bank”), the Subsidiaries of the Borrower party hereto as Guarantors (each a
“Guarantor”) and Internap Network Services Corporation (“Borrower”).


RECITALS


A.           Borrower, each Guarantor and Bank have entered into a certain
Credit Agreement dated as of September 14, 2007 (together with any previous
amendments, the “Credit Agreement”).


B.           Bank, each Guarantor and Borrower desire to amend the Credit
Agreement as set forth below.


AGREEMENT


1.  Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Credit Agreement.


2.  Amendments to Credit Agreement.  The Credit Agreement is hereby amended as
follows:


(a)           The second proviso of the last paragraph of the definition of
“Applicable Rate” in Section 1.01 is hereby deleted and the following is
substituted in lieu thereof:


“and provided, further that in the event that Borrower does not maintain its
primary deposit accounts with Bank of America, N.A. at any time following the
eighth month anniversary of this Agreement, Bank of America, N.A. reserves the
right to increase the Applicable Rate for Eurodollar Rate Loans by 0.15%.  If
the Applicable Rate for Eurodollars Rate Loans is increased by 0.15% as set
forth above and the Borrower subsequently maintains its primary deposit accounts
with Bank of America, N.A., then Bank of America, N.A. in its sole discretion
may decrease the Applicable Rate for Eurodollars Loans by 0.15%, subject to
increase as set forth above.”


3.  Effect of Amendment.  Except as provided in this Amendment, all of the terms
and conditions of the Credit Agreement shall remain in full force and
effect.  All references to the Credit Agreement in any Loan Documents shall
refer to the Credit Agreement as amended hereby.


4.  Counterparts.  This Amendment may be executed in counterparts, each of which
when so executed shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument.


This Amendment is executed as of the date stated at the beginning of this
Amendment.




Bank of America, N.A.


By /s/ Ken Bauchle


Name Ken Bauchle


Title Senior Vice President



--------------------------------------------------------------------------------


 
BORROWER:


Internap Network Services Corporation


By /s/George Kilguss


Name George Kilguss


Title Chief Financial Officer


GUARANTORS:


VITALSTREAM HOLDINGS, INC.


By:  /s/ Richard Dobb
Name: Richard Dobb
Title: Corporate Secretary




VITALSTREAM, INC.


By:  /s/ Richard Dobb
Name: Richard Dobb
Title: Corporate Secretary




PLAYSTREAM, INC.


By:  /s/ Richard Dobb
Name: Richard Dobb
Title: Corporate Secretary




 
VITALSTREAM ADVERTISING SERVICES, INC.
 


By:  /s/ Richard Dobb
Name: Richard Dobb
Title: Corporate Secretary
 